DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 04/22/2022.
Claims 1-14, 17 and 20-24 are pending in this application. In the Amendment, claims 15-16 and 18-19 are cancelled, claims 1-6 and 10-14 are amended and claims 20-24 are new. This action is made Final.

	Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
Applicant argued neither Anderson nor Gedamu teaches switching whether to reflect a plurality of images or to reflect one image according to a selected area.
The Examiner respectfully disagrees such that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gedamu teaches the reflection of images either on a designated plurality of targets or just a designated single target (Gedamu, Figs.9-10, para.81-82, plurality of images in pattern/color groups which can be designated to be reflected on a selected single target or plurality of targets). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2015/0235402) in view of Gedamu (US 2020/0135310).
As per claim 1, Anderson teaches a non-transitory computer-readable storage medium storing a program for causing a computer to operate as: 
a display control unit configured to cause a display unit to display a graphical user interface having a second area for designating one contents image group from among a plurality of contents image groups (Anderson, Fig.7, para.79-80, image group 72 designated among plurality of groups in Photos 71) and a fourth area for designating one reflection target group including a plurality of individual reflection targets (Anderson, Fig.9, para.82, target group 91 includes plurality of individual finger targets reflecting image); wherein the second area is included in a first display object (Anderson, Fig.7, browse interface), and the fourth area is included in a second display object (Anderson, Fig.9, creation page); and 
a reflection unit configured (b) based on the second area and the fourth area being designated by a user (Anderson, Fig.7-9, para.79-82), to reflect each of a plurality of contents images configuring the contents image group corresponding to the second area in each of a plurality of individual reflection targets configuring a reflection target group corresponding to the fourth area (Anderson, Fig.9, para.82, target group 91 includes plurality of individual finger targets reflecting image). 
However, Anderson does not explicitly teach a first area for designating one contents image from among a plurality of contents images configuring a contents image group and a third area for designating an individual reflection target reflecting a contents image, wherein the first area is included in a first display object, and the third area is included in a second display object and (a) based on the first area and the third area being designated by a user, to reflect a contents image corresponding to the first area in a reflection target corresponding to the third area and (c) based on the second area and the third area being designated by a user, to reflect a contents image corresponding to the third area in a plurality of contents images configuring the contents image group corresponding to the second area in the reflection target corresponding to the third area.  Gedamu teaches a medium for nail printing wherein a first area for designating one contents image from among a plurality of contents images configuring a contents image group (Gedamu, Fig.9, para.81-82, plurality of images in pattern/color groups) and a third area for designating an individual reflection target reflecting a contents image (Gedamu, Fig.10, para.81-82, individual nail designated for pattern/color image), wherein the first area is included in a first display object (Gedamu, Fig.9, nail designs on left of interface), and the third area is included in a second display object (Gedamu, Fig.9, targets displayed on right) and in a case where the first area and the third area are designated by a user, reflect a contents image corresponding to the first area in a reflection target corresponding to the third area (Gedamu, Figs.9-10, para.81-82, preview the design) and based on the second area and the third area being designated by a user, to reflect a contents image corresponding to the third area in a plurality of contents images configuring the contents image group corresponding to the second area in the reflection target corresponding to the third area (Gedamu, Figs.9-10, para.81-82, plurality of images in pattern/color groups that may be reflected on individual targets corresponding to third area).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Gedamu’s teaching with Anderson’s medium in order to individually specialize each target.
As per claim 2, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein based on the first area being designated after the fourth area is designated, a contents image corresponding to the first area is reflected in a reflection target corresponding to the designated contents image in the reflection target group in accordance with the correspondence information (Gedamu, Fig.10, para.81-82, individual nail designated for pattern/color image; Anderson, Figs.13-14, para.84-86, individual nails may be modified) indicating correspondence between each of the plurality of contents images and each of the plurality of individual reflection targets (Anderson, Fig.9, para.82-83, user may position image on target as preferred). 
As per claim 3, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein based on the third area being designated after the second area is designated, a contents image corresponding to the third area in a contents image group corresponding to the second area is reflected in a reflection target in the designated third area (Gedamu, Figs.9-10, para.81-82, plurality of images in pattern/color groups that may be reflected on individual targets corresponding to third area; Anderson, Figs.13-14, para.84-86, individual nails may be modified). 
As per claim 4, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein, in a case when a reflection target group is designated in the fourth area after a contents image is designated in the first area, the designated contents image is reflected in an individual reflection target that is included in the designated reflection target group and that corresponds to the contents image (Gedamu, Fig.10, para.81-82, individual nails designated for pattern/color image). 
As per claim 5, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein, in a case when a contents image is designated in the first area after an individual reflection target is designated in the third area, the designated contents image is reflected in the designated individual reflection target (Anderson, Figs.13-14, para.84-86, individual nails may be modified; Gedamu, Fig.10, para.81-82, individual nail designated for pattern/color image). 
As per claim 6, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein, in a case when a contents image group is designated in the second area after an individual reflection target is designated in the third area, each of a plurality of contents images included in the designated contents image group is reflected in an individual reflection target that is included in a reflection target group including the designated individual reflection target and that corresponds to each of the contents images (Anderson, Fig.14, para.84-86, individual nails may be modified to include same image). 
As per claim 8, the medium of Anderson and Gedamu teaches the storage medium according to claim 1 for causing the computer to function as an instruction unit configured to give instructions to capture a printing target based on a user operation after reflection processing by the reflection unit is completed (Anderson, para.73, print created nail design). 
As per claim 9, the medium of Anderson and Gedamu teaches the storage medium according to claim 8 for causing the computer to function as a display control unit configured to cause the display unit to display layout results based on reflection results by the reflection unit and an image obtained by capturing the printing target (Anderson, Fig.9, para.82-83, user may layout image on target as preferred). 
Claims 10-11 are similar in scope to claim 1, and are therefore rejected under similar rationale.
Claims 12-14 are similar in scope to claims 2-4, and are therefore rejected under similar rationale.
As per claim 20, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein the reflection unit is configured (d) based on the first area and the fourth area being designated by a user, to reflect a contents image corresponding to the first area in a reflection target corresponding to the first area in reflection targets corresponding to a reflection target group corresponding to the fourth area (Gedamu, Fig.10, para.81-82, individual nail designated for pattern/color image; Anderson, Figs.13-14, para.84-86, individual nails may be modified), and not to reflect the contents image in a reflection target not corresponding to the first area in the reflection targets corresponding to the reflection target group corresponding to the fourth area (Gedamu, Figs.9-10, para.81-82, individual nail designated for pattern/color image reflected on designated individual targets and not on other non-designated targets; Anderson, Figs.13-14, para.84-86, individual nails may be cleared).  
As per claim 21, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein the reflection unit is configured (b) based on the second area and the fourth area being designated by a user (Anderson, Fig.7-9, para.79-82), to reflect each of a plurality of contents images configuring the contents image group corresponding to the second area in each of a plurality of individual reflection targets configuring a reflection target group corresponding to the fourth area (Anderson, Fig.9, para.82, target group 91 includes plurality of individual finger targets reflecting image) in accordance with correspondence information indicating - 11 -correspondence between each of the plurality of contents images and each of the plurality of individual reflection targets (Anderson, Fig.9, para.82-83, user may position image on target as preferred).  
As per claim 22, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein the reflection unit is configured (c) based on, immediately after the second area is designated, the third area being designated by a user, to reflect a contents image corresponding to the third area in a plurality of contents images configuring the contents image group corresponding to the second area in the reflection target corresponding to the third area, and not to reflect the contents image in reflection targets other than the reflection target corresponding to the third area (Gedamu, Figs.9-10, para.81-82, plurality of images in pattern/color groups that may be reflected on designated individual targets corresponding to third area and not on other non-designated targets).  
As per claim 23, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein, according to a selected area and a selection order of the selected image, the reflection unit switches whether to reflect one contents image in one reflection target or to reflect a plurality of contents images in a plurality of reflection targets (Anderson, Fig.14, para.85-86, image may be reflected on one target or all targets).  
Claim 24 is similar in scope to claim 22, and is therefore rejected under similar rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2015/0235402) and Gedamu (US 2020/0135310) in view of Lin et al. (“Lin”, US 2020/0221849).
As per claim 7, the medium of Anderson and Gedamu teaches the storage medium according to claim 1, wherein the individual reflection target is a fingernail area (Gedamu, Fig.10, para.81-82, individual nail designated for pattern/color image) and the reflection target group is a hand area or a foot area (Anderson, Fig.9, para.82, target group 91 includes hand). However, the medium of Anderson and Gedamu does not teach wherein the contents image is a nail image.  Lin teaches a nail printing medium wherein the contents image is a nail image (Lin, Fig.2, nail image patterns).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lin’s teaching with the medium of Anderson and Gedamu as alternative image options.
Claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M./Sajeda Muhebbullah
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177